Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 1 of 29




                        Exhibit 7
Case 20-06044-NGH               Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30                                  Desc
                                     Exhibits 7-9 Page 2 of 29




  136 East South Temple, Suite 2420
  Salt Lake City, UT 84111
  (801) 521-2520 Office
  (801) 355-3420 Fax

   November   14'",2007
   Subject:          Longevity Insurance

   Dear Investors,
                                                                               nd
   I would like to apologize for any confusion that the last update, dated the 2 of November might have
   caused you. Please consider this document its successor, as we'll try to be a little clearer on the changes that
   are in the pipeline as well as their reasons. In addition, we have also sought more counsel from our attorneys
   regarding the 'request for Principle' policy, and have made a revision to that as well.

   I think it's best that I break the update into 4 parts.
        1. The first part will describe our Long Term Interest payment plan.
        2. The second will show you some issues that we have faced from the Rescission period in July up to
            now.
        3. The third will describe what we foresee happening as a result of number 2.
        4. Lastly, we'll discuss the new request for Principle Policy.

   Again, thanks for everything that you have done and continue to do for us. We trust you feel that there has
   been a mutual exchange of value during the past year that Landmark Venture Capital LLC (LVC) has been
   established.

   Part i-Long Term Interest Payment Plan
   As most of you know LVC issued a Rescission Offering in July of 2007, and we asked all of its investors to re-
   invest under the new guidelines of 12% APR + Monthly Profit Sharing. We are glad that most of you stayed
   with us, and have chosen to prosper with us. 2007 has been a great year, and we have a variety of other very
   exciting opportunities in the pipeline for 2008.

   Since the inception of LVC last year, it has made timely interest payments, and will continue to do so.
   However, starting with the November 2rlJ7 payments, LVC will be changing its payout structure into paying in
   two disbursements. The first payment will be made before the 10'" of the month as in the past, and will be
   exactly 1% of your invested principle. The next payment will be made before the end of the respective
   month, and will be the profit sharing portion. In the month of November, there will not be any profit sharing
   portion to disburse. We will give as much notice as possible on the profit sharing disbursement, for your
   planning purposes, at least 1 month in advance is our goal.

   Part 2-lssues to be Addressed
   There have been a few events that have occurred since the July/August timeframe that have slowed down
   our aggressive business model or plan, so recently we have had to put a new plan in place to deal with these
   events in as short of an amount of time as possible, and then get back to business as usual. I will share them
   with you now:

                                                                                                           Page 1 of 3




                                                                                                            SM 89
Case 20-06044-NGH               Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30                                   Desc
                                     Exhibits 7-9 Page 3 of 29




  •    After the Rescission back in July, some investors did chose to exercise their right to rescind. This amount
       happened to be more than we had originally budgeted for, and is now due back to our investors ASAP.
       Some funds have been paid back, but we still have a substantial amount that is due. Therefore, we have
       decided to utilize some of our current funds to take care of the payback of the rescission principle, as we
       consider this to be top priority.
  •    From October to present we have also had some obstructions to our income stream due to our Texas
       lease having its production shut down for a 2-3 weeks due to some well P&A (Plug and Abandon)
       discrepancies between our records and that of the State. While these discrepancies were being ironed
       out in the legal system, 'all' of the wells had to be shut in and 'all' production stopped. The wells are back
       to producing now and have been for a few weeks, but the recovery time to get the wells back to flowing
       is a 2-3 week waiting period to unload the water that has risen to the top of the well bore. Another
       fortunate event that occurred in the Texas lease, but happened to cost more money than anticipated,
       was that while a rig was on the best well of the field in October, they encountered a much higher gas cap
       than previously estimated. Of course this is good news for future production revenue, but bad news
       when you have a significant increase in rig costs due to the risk of working on a well with this much gas
       cut. We were able to contain and manage it, but then had to utilize some of our November funds back in
       October, as this event caused them to go over budget. This will give us a substantial amount of extra gas
       production that we were not anticipating.
   •   As most of you know our Private Placement Memorandum is a Reg D; Section 506. This stipulates that we
       can have an infinite number of accredited investors, but only 35 unaccredited investors. Our initial
       understanding of how to categorize a multi-member company that invests in our PPM has since been
       corrected. We were under the opinion that if there were 5 unaccredited investors in the LLC investing
       with us, that even though there were 5 unaccredited investors you would only have to count the entity as
        1 unaccredited entity. This is true 'if the 5 unaccredited member investment companies have only a
        portion of their funds with us .... But 'if they have invested all of their funds with us, then we have to
       count all 5 of those unaccredited investors toward our total unaccredited allotment of 35. Until we
       accurately determine the accreditation status of every member of every LLC, and where they have placed
       their funds, we may be over our 35 limit. Needless to say, we will be paying off quite a few of our
        unaccredited investor base during the next few months to get this number 'way' below 35. It is in our
        best interest and yours if we get very conservative with 'how' we count our unaccredited investors. We
        will be in touch with each of you that are unaccredited, or have multi-unaccredited member LLC's during
       the next 2 weeks, arranging one on one meetings in our office to discuss this as well as the direction and
       your future participation with our company (with a tailored win-win solution).

   Part 3-Action Plan
   We will continue to pay at least l%/month as per our agreement, starting with the November interest
   payment. However, in November there will be no profit sharing payment, as all of those funds will be re-
   directed to the payoff of a portion of the unaccredited investor principle, as well as finishing up the rescission
   principle payoff. If the amount required to payoff unaccredited principle is where we estimate, then we plan
                                                                     th
   on not only paying the l%/month interest payment by the 10 of December, but also a partial to all of your
   profit sharing payment before the end of the month. This will be followed by a full resumption of base and
   profit sharing interest payment in January. BUT, our ability to do this depends on how many unaccredited
   investors we have as per the conservative guidelines above. If there are more than anticipated (which is
   highly likely), then it could delay our resuming a full profit sharing payment until January or possibly later. We
   are planning on sending out another investor update the week after Thanksgiving. By that time we should
   have a better estimation of December's profit sharing payment. Just as our Rescission Letter back in June
   was a proactive move on our part to ensure our Longevity; this decision is also proactive, and not reactive.
   The Private Placement arena was one that we entered back in February of 2006. We have learned a lot since
   starting and are continuing to learn and evolve to ensure our compliance before we are required to comply.


                                                                                                             Page 20f 3




                                                                                                              SM 90
Case 20-06044-NGH              Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30                                      Desc
                                    Exhibits 7-9 Page 4 of 29




  We would not have been as successful as we are without each of you, and the trust that you had in us. We
  are asking for that same trust during these next few months, as we finalize the Rescission process while at
  the same time taking every precaution possible to make sure that we are above board with regards to the
  Securities Laws.

  Part 4-New request for Principle Policy
  Effective immediately, those companies or individuals that request principle from this point forward will be
  ineligible for any further profit sharing on their entire principle balance amount during the six months that
  they are waiting for their principle to be returned. They will however, still receive the 1% monthly
  disbursement on the entire amount. Also, at the advice of counsel, the withdrawal of principle has to be
  equal to one or the sum of multiple signed Promissory Notes (Please see the attached Addendum). So, the
  new request must follow the following format.

  "Company X, requests a return of 100% of the principle of Y as per the agreement on Promissory note dated
  XYZ." Where Y is the full amount of funds loaned on Promissory note dated XYZ. This will help us keep the
  tracking of the promissory notes more correctly, and will help us better maintain the record keeping as far as
  the early withdrawal penalties, and renewals, etc. It will be much cleaner all the way around.

  I know that this is not a popular decision, and it hasn't been reached in haste. We just want our records as
  clean as possible, and to fix as many costs as possible, to ensure longevity and compliance with LVC.

  We have several programs in place to help those companies or individuals create their own LONG TERM cash
  flow, as we have done. Check out our website www.gotindependence.com for more information on these
  products. If none of those programs fit your needs, I will also be creating a custom cash flow solution with
  custom pricing for each individual or company that requests it.

  With that being said, I cannot emphasize enough, our appreciation for each of you, whether accredited or
  unaccredited. You have allowed us to do some great things, with most of them yet to come. I hope that you
  can see, that LVC management has been faced with a very tough decision for the last few months, and we
  feel like the final decision has not only our past and current investors best interest in mind, but also ensuring
  the longevity of LVC for potential future investors.


   Sincerely,




   Cary Valerio
   Co-Founder and Managing Member
   Landmark Venture Capital, LLC




                                                                                                            Page   3 of 3




                                                                                                             SM 91
Case 20-06044-NGH                     Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30                                               Desc
                                           Exhibits 7-9 Page 5 of 29




  136 East South Temple, Suite 2420
  Salt lake City, UT 84111
  (801) 521-2520 Office
  (801) 355-3420 Fax

  April gth, 2008
  Subject: April Investor Update
  Dear Investor,

  Thank you for your continuous support and confidence in Landmark Venture Capital (lVq and the Managing Members of Bray-
  Conn Inc. As the Bray-Conn team is working hard to create new investment opportunities for you, the process of improving the
  business model of LVC is coming along well and we are very excited to announce that 'Operation liber' is going to be a great
  prospect for you to become a more active investor with us. This new investment opportunity will allow us to better leverage our
  balance sheet, create more income, & generate higher profits, which in turn will provide higher returns for our investors in the
  long run. Also, this joint venture opportunity will increase long term value while creating more security and income potential to
  our investors. Please contact me if you have any further questions in regards to this great opportunity.

  We are committed to pay the 12% APR to those that have not received a full 12% to date and by the maturity of your promissory
  note. We understand that each of you not only have businesses to run, bills to pay, but also other investments that you are
  conSidering. If you believe that it is in your best interest to request your principle, please contact me and 1 will get the process
  started. As you are aware, we are requiring 6 months to withdraw principle and are working diligently to make sure that we will
  be able to return your principle for your cash calls.

  As of today, we are excited to announce that the South Orchard Well is fully funded and is expected to begin producing oil by
  May, 2008. Dave Soper, President of Bray-Conn Investments, is actively seeking further funding for our additional wells, such as
  the Rosenberg prospect and the Highland prospect. We anticipate starting those projects as soon as possible. If interested, those
  projects are available to you and you can either become a joint venture partner through investing new funds or wait until we
  open the opportunity for assignment to existing LVC investors. This will give enable you to convert your debt to equity in these
  new producing oil wells with Bray-Conn Resources. These opportunities have been created by lVC Management in order to
  create maximum value for all of its investors, and they will be available as a monthly (equity) cashflow option for you. Our main
  focus is to ensure future success and longevity of the company, while at the same time ensuring the confidence of our investors
  in our ability to create value.

                           5
  As of March 31 \ 2008 we have officially closed landmark Venture Capital to any new funds. We will not be accepting any
  further funds into this Debt security from either new investors or existing investors. It will remain closed until we are able to
  return to interest and profit sharing. All future investments will be structured as equity instead of debt.

  I am keeping a list of those interested in Operation liber. In the near future, I will schedule a meeting with everyone interested,
  and have LVC Management share the process and answer any questions about this new opportunity. So, please let me know.



  Sincerely,


   I
       /
           i   h"{)({.lVu:..
                               .


  Josephine Schitkow
  Investor Relations




                                                                                                                                  Page 1




                                                                                                                              SM 74
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 6 of 29




                         Exhibit 8
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 7 of 29
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 8 of 29
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 9 of 29
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 10 of 29
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 11 of 29
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 12 of 29
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 13 of 29
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 14 of 29
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 15 of 29
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 16 of 29
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 17 of 29
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 18 of 29
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 19 of 29




                          Exhibit 9
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 20 of 29
Case 20-06044-NGH          Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30                   Desc
                                Exhibits 7-9 Page 21 of 29


document.request@gmail.com, 7/10/20 3:35 PM -0700, Electronic service - MANDATOR                          1
 Date: Fri, 10 Jul 2020 15:35:21 -0700
 To: tls421@gmail.com, michi.court@gmail.com
 From: "document.request@gmail.com" <document.request@gmail.com>
 Subject: Electronic service - MANDATORY Debtor's exam July 23, 2020
  (9:00am) 751 West Santa Ana Blvd., Santa Ana, CA 92701, subpoenas, and
  other documents
 Cc: document.request@gmail.com

 To:          Tamio Stehrenberger
 From:        Michiko Stehrenberger

 Please contact me directly within 24 hours to confirm you will be at the designated times and places
 specified in the court orders and subpoenas so that the appropriate arrangements can be finalized
 without incurring extra expense for reserving spaces and staffing, etc..

 I can be reached at document.request@gmail.com and (206) 229-4415 and am available to discuss over the
 weekend.

 Thank you.

 - Michiko

 Per CA Rule of Court 2.251(c)(3), a party agrees to accept electronic service by
 electronically filing any document with the court.

 July 23, 2020 DEBTOR'S EXAM 9:00 am
 Department CX103
 Superior Court of California, County of Orange
 Civil Complex Center - 751 West Santa Ana Blvd., Santa Ana, CA 92701
 (please see attached court orders)

 Subpoena for documents to be produced prior to the July 23 debtor's exam attached.

 From the attached Order to Appear:

  To: Tamio Lucien Stehrenberger
  YOU ARE ORDERED TO APPEAR before this court as follows:
  a. personally at the continued date, time, and location indicated above.
  If you were served with a subpoena or notice for production of documents or an order to produce
  statement of statement of assets, and a timely motion to quash or objection has not been filed, you
  must serve the judgment creditor with the requested documents 7 days before the hearing.

  NOTE TO JUDGMENT DEBTOR OR THIRD PARTY: If you fail to appear at the time and place
  specified in this order, a warrant may be issued for your arrest, you may be held in
  contempt, and/or you may be ordered to pay penalties and/or or reasonable attorney
  fees incurred by yhe judgment creditor in this process.

 As part of this service, here are the links to these other documents filed into the case, as were also
 separately e-served upon you directly by the service provider.

 Please review them promptly and provide your response as necessary.

 Notice of Order and Order Continuing Examination for Enforcement of Judgment, Application and Order
 for Appearance and Examination, related documents ordered to be served, Proof of Service upon judgment
 debtor;
 Proof of Service upon judgment debtor of Notice of Order and Order Continuing Examination for
 Enforcement of Judgment, Application and Order for Appearance and Examination, related documents
 ordered to be served;
 Notice of Order and Order Continuing Examination for Enforcement of Judgment, Application and Order
 for Appearance and Examination, other related documents served upon judgment debtor;


Printed for "document.request@gmail.com" <document.request@gmail.com>                                     1
Case 20-06044-NGH          Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30                   Desc
                                Exhibits 7-9 Page 22 of 29


document.request@gmail.com, 7/10/20 3:35 PM -0700, Electronic service - MANDATOR                         2
 Subpoena (Duces Tecum) to Mr. Travis Agle/Custodian of Records, Proof of Service upon Mr. Agle,
 Notices to Consumers, Proofs of Service of Notices to Consumers;
 Proof of Service upon judgment debtor of Subpoena to Mr. Travis Agle, Attachment 2, Proof of Service,
 Notices to Consumer;
 Subpoena (Duces Tecum) to Custodian of Records/US Bank, Attachment 2, Proof of Service, Notices to
 Consumers, Proof of Service of Notices of Consumers;
 Proof of Service upon judgment debtor of Subpoena to USBank, Attachment 3, Proof of Service, Notices
 to Consumer;
 Subpoena (Duces Tecum) to Ryan Fuller/Custodian of Records for OPKIX, Inc., Attachment 2, Proof of
 Service, Notices to Consumers, Proof of Service of Notices to Consumers, CCP 1985.6(e) Notice to
 Employee;
 Proof of Service upon judgment debtor of Subpoena to Ryan Fuller/Custodian of Records of OPKIX, Inc.,
 Notices to Consumers, Proofs of Service of Notices to Consumers and CCP 1986.3(e) Notice to Employee;
 Proof of Electronic Service




Printed for "document.request@gmail.com" <document.request@gmail.com>                                    2
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 23 of 29
 Case 20-06044-NGH          Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30             Desc
                                 Exhibits 7-9 Page 24 of 29




EAG INVESTMENTS, LLC v. TAMIO LUCIEN STEHRENBERGER, ET AL.   30-2017-00904053-CU-EN-CJC
Case 20-06044-NGH               Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30                                    Desc
                                     Exhibits 7-9 Page 25 of 29




          SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
          Civil Complex Center - 751 West Santa Ana Blvd, Santa Ana, CA 92701

          PLAINTIFF: EAG Investments, LLC


          DEFENDANT: Tamio Lucien Stehrenberger
                                                                                  CASE NUMBER:
            NOTICE OF ORDER AND ORDER CONTINUING EXAMINATION
                      FOR ENFORCEMENT OF JUDGMENT
                    111 Judgment Debtor            0 Third Person                 30-2017-00904053



     TO THE PARTIES AND/OR THIRD PERSONS TO WHICH AN APPLICATION AND ORDER FOR
     APPEARANCE AND EXAMINATION, OR AN ORDER TO PRODUCE STATEMENT OF ASSESTS
     AND TO APPEAR FOR EXAMINATION, WAS PREVIOUSLY ISSUED:

    El         The Application and Order for Appearance and Examination previously set for 423/2020
               at 9:00 AM       a.m./p.m. in Department C66 has been continued to 7/23/2020                     at
                9.00 a m. a.m./p.m. in Department "103 at the address shown above.

     0         The Order to Produce Statement of Assets and to Appear for Examination previously set for
                                       at             a.m./p.m. in Department C66 has been continued to
                                       at             a.m./p.m. in Department          at the address shown
               above.

     Order to Appear:

     1.       To: Tamio Lucien Stehrenberger

     2.        YOU ARE ORDERED TO APPEAR before this court as follows:

               a.      0     personally at the continued date, time, and location indicated above.

               b.      0     remotely via video at the date, time, and location indicated above. See attached
                             REMOTE HEARING INSTRUCTIONS

     3.        If you were served with a subpoena or notice for production of documents or an order to produce
               statement of statement of assets, and a timely motion to quash or objection has not been filed,
               you must serve the judgment creditor with the requested documents 7 days before the hearing.

              NOTE TO JUDGMENT DEBTOR OR THIRD PARTY: If you fail to appear at the time and
              place specified in this order, a warrant may be issued for your arrest, you may be held
              in contempt, and/or you may be ordered to pay penalties and/or or reasonable attorney
              fees incurred by the judgment creditor in this process.




      Court Use Only
      Form #TBD             NOTICE OF ORDER AND ORDER CONTINUING EXAMINATION FOR
                                          ENFORCEMENT OF JUDGMENT
Case 20-06044-NGH               Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30                                     Desc
                                     Exhibits 7-9 Page 26 of 29




     Service of this Notice:

             Clerk shall give notice to judgment creditor.

             Judgment creditor must have this notice and order personally served on the judgment debtor or
             third party at least 10 days before the heanng. If the judgment creditor wants to be able to ask
             the court to enforce the order on the judgment debtor or third party, this order must be served by
             a sheriff, marshal, or registered process server.

             !        Judgment creditor must also personally serve the REMOTE HEARING INSTRUCTIONS
                      on the judgment debtor or third party at the time this notice and order is personally served.


     Filing Proof of Personal Service

             Judgment creditor must file the following prior to the continued hearing date listed above:

                      proof of personal service of the original Application and Order for Appearance and
                      Examination.

                      proof of personal service Order to Produce Statement of Assets and to Appear for
                      Examination.

                      proof of personal service of this Notice of Order and Order Continuing Examination for
                      Enforcement of Judgment

             !        proof of personal service of the REMOTE HEARING INSTRUCTIONS.




     IT IS SO ORDERED.

     Dated: 05/27/2020

                                                                   Hon. SHERRI L. HONER
                                                                   Superior Court Judge




     Court Use Only
     Form ifflEID           NOTICE OF ORDER AND ORDER CONTINUING EXAMINATION FOR
                                          ENFORCEMENT OF JUDGMENT
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 27 of 29
Case 20-06044-NGH   Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30   Desc
                         Exhibits 7-9 Page 28 of 29
Case 20-06044-NGH         Doc 25-1 Filed 03/11/21 Entered 03/11/21 11:24:30             Desc
                               Exhibits 7-9 Page 29 of 29




                     Sheriff's Office                               State of Delaware
                     800 N. French Street, 5th Floor               New Castle County
                     Wilmington, Delaware 19801                     Scott T. Phillips
                     302-395-8450, Fax: 302-395-8460                     Sheriff


                                                                  7/17/2020
  Court Case # K19J-01198 JJC
  Sheriff # 20-003681

  Fi Fa Attachment

                                EAG INVESTMENTS, LLC
                                          vs
                             TAMIO LUCIEN STEHRENBERGER

  Entity - OPKIX, INC.

  On 7/17/2020 at 12:00 PM a copy of the within writ together with a copy of the Fi Fa
  Attachment were served upon Amy McLaren, a representative for the registered agent
  NATIONAL REGISTERED AGENTS INC. 1209 N. ORANGE STREET WILMINGTON, DE
  19801 .



  Fees Paid: $30.00

  Per: Deputy Sheriff, Ronald Fioravanti

  SO ANS;




           SHERIFF

  PER Dianne Roy
